Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:   The amendments and arguments are fully in line with the allowable subject matter indicated in the last Office action.  The prior art of record was not found to reasonably teach or suggest a method of surface-treating a medical device or material with a peptide of SEQ ID NO: 2, comprising the methods steps and elements as claimed.  This finding was equally mirrored by the international authority in the related PCT written opinion, with regard to a method of surface-treating a medical device or material with a peptide of SEQ ID NO: 2, as instantly claimed. The claimed invention as amended is hereby allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAURY AUDET whose telephone number is (571)272-0960. The examiner can normally be reached on M-Th. 7AM-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/MAURY A AUDET/Primary Examiner, Art Unit 1654